                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

UNITED STATES OF AMERICA                          )
                                                  )
Plaintiff,                                        )
                                                  )
       v.                                         )       Case No. 12-00340-CR-W-HFS
                                                  )
TIMOTHY L. MATTHEWS                               )
                                                  )
Defendant.                                        )

                                                  ORDER


        Defendant has filed a pro se motion for compassionate release (Doc. 416) 1,

the Government has responded (Doc. 417), and defendant has filed a reply (Doc.

418). Thus, the matter is ripe and ready to be ruled. For reasons stated below the

motion is denied.


        On September 29, 2013, after pleading guilty to conspiracy to distribute

100 grams or more of a mixture or substance containing PCP, defendant was

sentenced to a term of imprisonment of 120 months to be followed by supervised


1
 The motion appears to be composed by defendant, but was actually received from defendant’s wife, Stefanie
Matthews.
                                                      1

            Case 4:12-cr-00340-HFS Document 419 Filed 10/08/20 Page 1 of 8
release for 8 years. (Doc. 180). Defendant is currently housed at FCC Forrest City-

Low, and has a scheduled release date of May 19, 2021.


        Defendant states that he has submitted requests for early release from the

warden (without response), and claims that his medical conditions including

bronchial asthma and Human Immunodeficiency Virus (“HIV”) make him eligible

for compassionate release. Defendant also claims that the prison in which he is

incarcerated has experienced a high number of COVID-19 cases and conditions in

the prison diminishes his ability to self-care. 2


        Generally, a court “may not modify a term of imprisonment once it has

been imposed.” 18 U.S.C. § 3582(c). However, a defendant with extraordinary

and compelling reasons may be entitled to compassionate release under 18 U.S.C.

§ 3582(c). The First Step Act of 2018 modified compassionate release under 18

U.S.C. § 3582 to state:

        [T]he court, upon motion of the Director of the Bureau of Prisons or
        upon motion of the defendant after the defendant has fully
        exhausted all administrative rights to appeal a failure of the Bureau
        of Prisons to bring a motion on the defendant’s behalf or the lapse of
        30 days from the receipt of such a request by the warden of the
        defendant's facility, whichever is earlier, may reduce the term of


2
  Current BOP estimates are that 1,605 inmates have been tested and 649 tested positive for the virus.
(https://www.bop.gov/coronavirus) assessed Sept. 29, 2020. There have been no reported deaths due to the virus.
(Id).
                                                      2

          Case 4:12-cr-00340-HFS Document 419 Filed 10/08/20 Page 2 of 8
      imprisonment (and may impose a term of probation or supervised
      release with or without conditions that does not exceed the
      unserved portion of the original term of imprisonment), after
      considering the factors set forth in section 3553(a) to the extent that
      they are applicable, if it finds that – (i) extraordinary and compelling
      reasons warrant such a reduction; or (ii) the defendant is at least 70
      years of age, has served at least 30 years in prison, pursuant to a
      sentence imposed under section 3559(c), for the offense of offenses
      for which the defendant is currently imprisoned, and a
      determination has been made by the Director of the Bureau of
      Prisons that the defendant is not a danger to the safety of any other
      person or the community, as provided under section 3142(g); and
      that such a reduction is consistent with applicable policy statements
      issued by the Sentencing Commission.


§ 3582(c)(1)(A). The movant bears the burden of proving he has satisfied the

procedural prerequisites for judicial review and that extraordinary and compelling

reasons justify a sentence reduction. United States v. Dickerson, No. 1:10-CR-17-

HEA, 2020 WL 2841523, at *1 (E.D. Mo. June 1, 2020).



      The Government does not dispute that defendant has exhausted

administrative remedies, and states that it is sensitive to defendant’s concerns,

but argues that his medical conditions do not rise to the level constituting

extraordinary and compelling reasons for early release.




                                         3

        Case 4:12-cr-00340-HFS Document 419 Filed 10/08/20 Page 3 of 8
      U.S.S.G. § 1B1.13 provides that extraordinary and compelling reasons for a

sentence reduction exists when, among other things, the defendant is suffering

from a terminal illness or from a serious physical or medical condition that

substantially diminishes the defendant’s ability to provide self-care within the

environment of the correctional facility in which he is confined and from which he

is not expected to recover.


      Recent medical records of the BOP submitted by defendant reveal that his

HIV status has been known for approximately 20 years and was possibly sexually

transmitted. (Doc. 416, pg. 12). However, defendant’s condition has been and

remains asymptomatic, and a medical exam conducted on February 11, 2020,

found that defendant’s skin, throat, cardiovascular, pulmonary, musculoskeletal,

neurological, endocrine, and psychiatric functions were within normal limits. (Id.

pgs, 12-13). While defendant continues to take medication for HIV, it appears to

be controlled and there is no evidence of an HIV-related illness or an unstable

CD4 cell count. Defendant also uses an albuterol inhaler for asthma, and recent

pulmonary function was reported within normal limits. As such, defendant has

failed to meet his burden of demonstrating that his medical conditions

substantially diminish his ability to provide self-care within the facility in which he



                                           4

        Case 4:12-cr-00340-HFS Document 419 Filed 10/08/20 Page 4 of 8
is confined. United States v. Esmond, 2020 WL 4915669 *2 (D.N.J.); 3 see also,

United States v. May, 2020 WL 3723253 *2 (E.D.Ky.)(defendant who is HIV

asymptomatic and has never had an HIV-related illness fails to show he cannot

provide self-care in prison); see also, United States v. Clayton, 2020 WL 5077741 *

2 (S.D.Ga.)(defendant has not provided any evidence that he currently has a

compromised immune system or suffers from any HIV-related symptoms). 4


         In his reply brief, defendant also complains that as of August 2020, the

facility in which he is confined has been deemed a “hot spot” for contagion of the

virus. The spread of COVID-19 has presented extraordinary and unprecedented

challenges for the country and poses a serious issue for prisons. Due to the

infectious nature of the virus, the Centers for Disease Control and Prevention

(CDC) and state governments have advised individuals to practice good hygiene

and social distancing and isolation. Social distancing can be difficult for individuals

living or working in a prison.


         However, as of October 1, 2020, FCI Forrest City Low only has two inmates

and 10 staff members with active COVID-19 cases. See COVID-19 Cases, Federal


3
  Citing other cases holding that an HIV diagnosis in and of itself does not establish compelling and extraordinary
circumstance justifying release. United States v. Carter, 2020 WL 4194014 *2 (S.D.Ga.); United States v. Wright,
2020 WL 4227564 *1 (W.D.Va.); United States v. Roberts, 2020 WL 1700032 *1, 3 (S.D.N.Y.).
4
  It is noted that the compassionate release triage committee reviewed the pending motion on August 11, 2020,
and the Federal Public Defender declined to enter in the case. (Doc. 417).
                                                          5

           Case 4:12-cr-00340-HFS Document 419 Filed 10/08/20 Page 5 of 8
Bureau of Prisons, https://www.bop.gov/coronavirus/ (last accessed October 1,

2020). As of that date, 651 inmates and 4 staff have recovered. Id. FCI Forrest City

Low has made strides in trying to control the pandemic at the facility. United

States v. Wesley, 2020 WL 5848897 *2 (D.Ks.)(recent statistics of cases at Forrest

City Low FCI suggests to the court that the facility can and will properly treat

defendant if he contacts COVID-19) ; United States v. McGlaughlin, 2020 WL

5872982 (C.D.Ill.); see also, United States v. Reames, 2020 WL 5250671 *4

(M.D.Tn.), where Chief Judge Crenshaw, Jr. opined that Forrest City-Low appears

to have somewhat stemmed the tide because, while the BOP has reported that

664 inmates in Forrest City-Low tested positive for COVID-19 since the start of the

pandemic, only three inmates and six staff members at that institution had active

cases as of the end of August 2020. www.bop.gov/coronavirus/index.jsp.




      Even if defendant presented evidence of a qualifying medical condition that

constituted extraordinary and compelling reasons compassionate release would

be denied based on consideration of the factors listed in 18 U.S.C. § 3553(a) – that

being, that defendant remains a danger to others and the community. Defendant

was charged in the underlying crime with 11 co-defendants in a drug trafficking

organization that distributed phencyclidine (“PCP”) throughout the Kansas City,
                                          6

        Case 4:12-cr-00340-HFS Document 419 Filed 10/08/20 Page 6 of 8
Missouri area. (Doc. 142, ¶¶ 6-20). Based on defendant’s prior felony drug

convictions, the Government filed an information to enhance the statutory range

of punishment. (Doc. 106). 5 Defendant’s criminal history, since the age of 17)

reveals numerous offenses including drug trafficking, assaults, firearm possession,

promoting prostitution (Doc. 142, ¶¶ 37-80).


        It is noted that defendant’s participation in various educational and

financial courses while incarcerated is commendable (Doc. 416, Exhibits), and he

is encouraged to continue improving his education. However, defendant’s

continuous and lengthy criminal history, much of it including violent offenses,

results in a conclusion that defendant remains a danger to others and the

community. Riley v. United States, 2020 WL 1819838 *9 (W.D.Wa.)(and

defendant’s anemic showing of efforts to educate himself and of familial support

do not convince the court that he is no longer a danger to the community).


        Accordingly, it is hereby


        ORDERED that defendant’s motion for compassionate release (Doc. 416) is

DENIED.




5
 This regards the felony offense of distribution of crack cocaine in which defendant was sentenced to a term of
imprisonment of 84 months by Judge Laughrey in Case No. 01-00378-01-CR-W-NKL. (Doc. 106).
                                                        7

          Case 4:12-cr-00340-HFS Document 419 Filed 10/08/20 Page 7 of 8
                                  s/ HOWARD F. SACHS


                                  HOWARD F. SACHS
                                  UNITED STATES DISTRICT JUDGE

October 8, 2020

Kansas City, Missouri




                                    8

      Case 4:12-cr-00340-HFS Document 419 Filed 10/08/20 Page 8 of 8
